The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2014

                                       No. 04-14-00392-CR

                                       Billy Bob OPPELT,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR5849
                         Honorable Raymond Angelini, Judge Presiding


                                          ORDER
        The reporter’s record in this appeal was originally due July 7, 2014, but it was not filed.
On July 14, 2014, this court notified court reporter Bettina J. Williams by letter that the record
was past due. Our notice required Williams to file the record by August 13, 2014. Williams did
not respond to the letter or file the record. On August 18, we ordered Williams to file the record
by August 25.

        Williams has filed a motion for extension of time to file the record, explaining the appeal
was mistakenly overlooked. Williams requests an extension until September 5, 2014 (sixty days
after the original due date), and states she will take leave from work in order to complete the
record by that date.

       We grant the motion and order Bettina J. Williams to file the reporter’s record in this
appeal by September 5, 2014. No further extension of time will be granted absent a showing of
extraordinary circumstances.

       We further order the clerk of this court to serve a copy of this order on the trial court. See
TEX .R. APP. P. 35.3(c) (“[t]he trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed”).
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court